***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        LILLY M. GIBSON v. JEFFERSON WOODS
               COMMUNITY, INC., ET AL.
                      (AC 43849)
                       Elgo, Cradle and DiPentima, Js.

                                    Syllabus

The plaintiff sought to foreclose a mortgage on certain real property, a
    condominium unit, owned by the defendant P. The defendant J Co.
    was the condominium association for the complex, which included the
    condominium unit at issue. The previous owner of the unit, T, had
    executed a note and mortgage in favor of M, which was recorded in
    the land records. J Co. thereafter recorded a lis pendens on the unit in
    the land records and commenced a foreclosure action against T and M
    in which it sought a judgment of strict foreclosure as to its condominium
    common charge lien on the property. The trial court in that prior foreclo-
    sure action rendered a judgment of strict foreclosure. M assigned to
    the plaintiff his rights, title and interest in the mortgage note and deed
    encumbering the property, and the plaintiff recorded in the land records
    the assignment of that interest five days before the law days were set
    to run. No party redeemed and no party appealed the judgment of strict
    foreclosure. J Co. then sold the unit to P. Several years later, the plaintiff
    brought this action against, inter alia, J Co. and P, in which she sought
    the foreclosure of the mortgage that M had assigned to her and damages
    for unjust enrichment. The trial court granted the motion to dismiss
    filed by J Co. on the ground that the plaintiff lacked standing. From the
    judgment rendered thereon, the plaintiff appealed to this court. Held:
1. The plaintiff could not prevail on her claim that the trial court improperly
    granted J Co.’s motion to dismiss count one of her complaint on the
    ground that she lacked standing, which was based on her claim that
    the mortgage that she sought to foreclose had not been extinguished
    in the prior foreclosure action: when the law day passed for the mortgage
    that M had assigned to the plaintiff, her right to redeem the property
    ended and, although the plaintiff had constructive notice of the prior
    action, she did not litigate the issue of subject matter jurisdiction in
    that prior action or file any motion or appearance, and she did not
    attempt to appeal from the judgment of strict foreclosure; moreover,
    there were no exceptional circumstances that existed to permit the
    plaintiff to collaterally attack the jurisdiction of the trial court in the
    prior foreclosure action, when the plaintiff commenced this action
    approximately three years after the conclusion of the prior action and
    after title to the property had absolutely vested in J Co., and the plaintiff’s
    claim that the jurisdictional prerequisites to maintaining a foreclosure
    action on a common charge lien pursuant to the applicable statute
    (§ 47-258 (m) (1)) were not satisfied overlooked established law that a
    collateral attack on a final judgment is disfavored, and the question of
    whether the jurisdictional requirements in § 47-258 (m) (1) were satisfied
    in the prior action were not obvious from the record.
2. The trial court properly granted J Co.’s motion to dismiss the unjust
    enrichment count of the plaintiff’s complaint on the ground that she
    lacked standing: notwithstanding the plaintiff’s claim that her interest
    in the mortgage was not extinguished in the prior foreclosure action
    because the trial court in that action lacked jurisdiction, the plaintiff
    could not prevail on this claim, as that mortgage was extinguished in
    the prior action when title to the property became absolute in J Co.
             Argued May 12—officially released August 3, 2021

                              Procedural History

   Action seeking to foreclose a mortgage on certain
real property, and for other relief, brought to the Supe-
rior Court in the judicial district of New Haven, where
the court, Baio, J., granted the named defendant’s
motion to dismiss and rendered judgment thereon, from
which the plaintiff appealed to this court. Affirmed.
  Joseph S. Elder, for the appellant (plaintiff).
  Kristen Schultze Greene, for the appellee (named
defendant).
  Kenneth M. Rozich, with whom, on the brief, was
Kyle R. Barrett, for the appellee (defendant Joseph R.
Pagliaro).
                          Opinion

   DiPENTIMA, J. The plaintiff, Lilly M. Gibson, appeals
from the judgment of the trial court granting the motion
of the defendant Jefferson Woods Community, Inc. (Jef-
ferson Woods),1 to dismiss the action. On appeal, Gib-
son claims that, in granting Jefferson Woods’ motion
to dismiss, the court improperly determined that she
lacked standing (1) to seek foreclosure and (2) to pur-
sue her claim of unjust enrichment. We disagree and,
accordingly, affirm the judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. Jefferson Woods was
the condominium association for the complex that
included the condominium unit at issue, unit number 23,
located at 23 Monticello Drive in Branford (property).
In 2009, the owner of the property, Priscilla B. Taylor,
executed a note and mortgage in favor of Marvin Blas-
singdale in the amount of $150,000, which encumbered
the property and which Blassingdale recorded in the
Branford land records.
   On February 6, 2015, Jefferson Woods recorded a lis
pendens on the property in the Branford land records.
Jefferson Woods commenced a foreclosure action, Jef-
ferson Woods Community, Inc. v. Taylor, Superior
Court, judicial district of New Haven, Docket No. CV-15-
6052876-S, against, inter alia, Taylor and Blassingdale
in which it sought a judgment of strict foreclosure as
to its condominium common charge lien on the property
(prior foreclosure action). Jefferson Woods listed in
its complaint in that action the prior interests, which
included the $150,000 mortgage from Taylor to Blassing-
dale, as well as subsequent interests. Blassingdale was
defaulted for failure to appear. On May 21, 2016, Blassin-
gdale assigned to Gibson all of his rights, title and inter-
est in the $150,000 mortgage note and deed that encum-
bered the property, which Gibson recorded in the
Branford land records on May 26, 2016. The trial court
in the prior foreclosure action, Hon. Anthony Avallone,
judge trial referee, rendered a judgment of strict foreclo-
sure on April 11, 2016, with law days beginning on May
31, 2016. No party redeemed and no party appealed
the judgment of strict foreclosure. In October, 2016,
Jefferson Woods sold the property to Joseph R. Pagli-
aro.
   In 2019, Gibson brought the present action in which
she sought the foreclosure of the $150,000 mortgage
(count one) and damages for unjust enrichment (count
two). Jefferson Woods filed a motion to dismiss on the
ground that Gibson lacked standing as to both counts of
the complaint. The court, Baio, J., granted the motion,
reasoning that Gibson lacked standing to pursue the
foreclosure claim because the mortgage had been extin-
guished in the prior foreclosure action and that she
also lacked standing to pursue her unjust enrichment
claim. This appeal followed.
   At the outset we note the following standards of
review applicable to both claims raised on appeal. ‘‘A
motion to dismiss . . . properly attacks the jurisdic-
tion of the court, essentially asserting that the plaintiff
cannot as a matter of law and fact state a cause of
action that should be heard by the court. . . . A motion
to dismiss tests, inter alia, whether, on the face of the
record, the court is without jurisdiction. . . . [O]ur
review of the trial court’s ultimate legal conclusion and
resulting grant of the motion to dismiss will be de novo.
. . . When a . . . court decides a jurisdictional ques-
tion raised by a pretrial motion to dismiss, it must con-
sider the allegations of the complaint in their most
favorable light. . . . In this regard, a court must take
the facts to be those alleged in the complaint, including
those facts necessarily implied from the allegations,
construing them in a manner most favorable to the
pleader. . . . The motion to dismiss . . . admits all
facts which are well pleaded, invokes the existing
record and must be decided upon that alone. . . . [I]n
determining whether a court has subject matter jurisdic-
tion, every presumption favoring jurisdiction should be
indulged.’’ (Citations omitted; internal quotation marks
omitted.) Hayes Family Ltd. Partnership v. Glaston-
bury, 132 Conn. App. 218, 221–22, 31 A.3d 429 (2011).
                              I
   Gibson first claims that the court improperly granted
Jefferson Woods’ motion to dismiss count one of her
complaint on the ground that she lacked standing
because the mortgage that she sought to foreclose had
been extinguished in the prior foreclosure action. She
contends that the judgment in the prior foreclosure
action is null and void because the statutory jurisdic-
tional prerequisites in General Statutes § 47-258 (m) (1)
were not satisfied, thereby causing the trial court in
the prior foreclosure action to lack jurisdiction. We
disagree.
   The mortgage that Gibson sought to foreclose was
extinguished by virtue of the prior foreclosure action.
In the prior foreclosure action, Jefferson Woods, as the
mortgagee, sought to foreclose on its common charge
lien on the property. When Blassingdale assigned to
Gibson all of his rights, title and interest in the mortgage,
those rights, title and interest were subject to Jefferson
Woods’ lis pendens and, thus, subject to the outcome
of the prior foreclosure action. See, e.g., Ghent v. Mead-
owhaven Condominium, Inc., 77 Conn. App. 276, 284–
85, 823 A.2d 355 (2003) (lis pendens warns third parties
that property is in litigation and causes them to be
bound by proceedings).
   When the law day passed for the mortgage that Blas-
singdale had assigned to Gibson, her right to redeem
the property ended. See Barclays Bank of New York v.
Ivler, 20 Conn. App. 163, 166–67, 565 A.2d 252, cert.
denied, 213 Conn. 809, 568 A.2d 792 (1989). Because
there was no appellate stay in effect when the law days
began to run on May 31, 2016, absolute title to the
property transferred to Jefferson Woods as a matter of
law after all law days expired. See, e.g., Sovereign Bank
v. Licata, 178 Conn. App. 82, 100–101, 172 A.3d 1263
(2017). The final law day was June 6, 2016, and when
none of the seven defendants in the prior foreclosure
action redeemed, title vested in Jefferson Woods on
June 7, 2016.
   ‘‘Where a foreclosure decree has become absolute
by the passing of the law days, the outstanding rights of
redemption have been cut off and the title has become
unconditional in the [redeeming encumbrancer] . . . .
The mortgagor has no remaining title or interest which
he may convey. . . . Provided that this vesting has
occurred pursuant to an authorized exercise of jurisdic-
tion by the trial court . . . it is not within the power
of appellate courts to resuscitate the mortgagor’s right
of redemption or otherwise to disturb the absolute title
of the redeeming encumbrancer.’’ (Citations omitted;
emphasis added; internal quotation marks omitted.)
Barclays Bank of New York v. Ivler, supra, 20 Conn.
App. 166–67.
   Gibson did not file any motion or an appearance in
the prior foreclosure action, nor did she attempt to
appeal from the judgment of strict foreclosure. Rather,
approximately three years after the conclusion of the
prior foreclosure action and after title to the property
had vested absolutely in Jefferson Woods, she com-
menced a separate action in which she collaterally
attacked the jurisdiction of the trial court in the prior
foreclosure action.
   ‘‘[F]inal judgments are . . . presumptively valid
. . . and collateral attacks on their validity are disfa-
vored. . . . Unless it is entirely invalid and that fact
is disclosed by an inspection of the record itself the
judgment is invulnerable to indirect assaults upon it.
. . . [I]t is now well settled that, [u]nless a litigant can
show an absence of subject matter jurisdiction that
makes the prior judgment of a tribunal entirely invalid,
he or she must resort to direct proceedings to correct
perceived wrongs . . . . A collateral attack on a judg-
ment is a procedurally impermissible substitute for an
appeal. . . . [A]t least where the lack of jurisdiction
is not entirely obvious, the critical considerations are
whether the complaining party had the opportunity to
litigate the question of jurisdiction in the original action,
and, if [s]he did have such an opportunity, whether
there are strong policy reasons for giving [her] a second
opportunity to do so.’’ (Citations omitted; emphasis in
original; internal quotation marks omitted.) Sousa v.
Sousa, 322 Conn. 757, 771–72, 143 A.3d 578 (2016).
  Gibson argues that the jurisdictional prerequisites to
maintaining a foreclosure action on a common charge
lien in § 47-258 (m) (1)2 were not satisfied. She contends
that ‘‘nowhere in [Jefferson Woods’] complaint did [it]
allege or claim that it had satisfied the mandatory sub-
ject matter jurisdictional requirements set forth in . . .
§ 47-258 (m) (1) allowing it to commence the subject
foreclosure action; there being nothing in its complaint
alleging that [Jefferson Woods] had made demand for
payment in a record and had simultaneously provided
a copy of such record to the holder of a security interest
described in subdivision (2) of subsection (b) of § 47-
258, including Gibson’s assignor . . . Blassingdale,
and that the executive board had either voted to com-
mence a foreclosure action specifically against the sub-
ject unit or had adopted a standard policy that provided
for foreclosure against that unit.’’ Gibson argues that,
because jurisdictional prerequisites were lacking, the
judgment in the prior foreclosure action is subject to
collateral attack because the trial court in the prior
foreclosure action lacked subject matter jurisdiction.
We are not persuaded.
   The Common Interest Ownership Act, General Stat-
utes § 47-200 et seq., creates in § 47-258 (a) a statutory
lien for delinquent common expense assessments,
authorizes in § 47-258 (j) the foreclosure of that lien
and provides in § 47-258 (m) (1) jurisdictional prerequi-
sites for maintaining the statutorily created foreclosure
action. Our Supreme Court has held that ‘‘[t]he statutory
language [of § 47-258 (m) (1)] indicates that the legisla-
ture intended the three conditions necessary for com-
mencing an action to foreclose a common charges lien
to be jurisdictional prerequisites. [Section 47-258 (m)
(1)] provides that ‘[a]n association may not commence
an action to foreclose a lien on a unit owner under this
section unless’ it satisfies certain prescribed conditions.
. . . The legislature could have phrased the require-
ment that a board adopt a policy or vote to commence
proceedings as a limitation on a court’s ability to grant
relief. . . . Instead, it phrased the requirement as a
condition precedent to the commencement of the action
itself. Thus, the adoption of a standard foreclosure pol-
icy is a condition precedent to any right of action. Until
[a vote is taken or a procedure is adopted] no such
right exists.’’ (Citation omitted; emphasis in original;
internal quotation marks omitted.) Neighborhood Assn,
Inc. v. Limberger, 321 Conn. 29, 48–49, 136 A.3d 581
(2016).
   In making this argument, Gibson overlooks our estab-
lished law that a collateral attack on a final judgment
is disfavored and permitted only in rare instances. ‘‘[T]o
be entirely obvious and sustain a collateral attack on
a judgment . . . a jurisdictional deficiency must
amount to a fundamental mistake that is so plainly
beyond the court’s jurisdiction that its entertaining the
action was a manifest abuse of authority. . . . Indeed,
the United States Supreme Court has observed that
such collateral attack should be permitted only in rare
instance[s], and only for the exceptional case in which
the court that rendered judgment lacked even an argu-
able basis for jurisdiction.’’ (Citations omitted; internal
quotation marks omitted.) Sousa v. Sousa, supra, 322
Conn. 773. Here, the question of whether the jurisdic-
tional requirements in § 47-258 (m) (1) were satisfied
in the prior foreclosure action is not obvious from the
record in the prior foreclosure action.
   In that action, Gibson neither filed an appearance
nor raised the issue of any lack of compliance with the
jurisdictional requirements in § 47-258 (m) (1) on the
part of Jefferson Woods. The record in the prior foreclo-
sure action is silent as to whether the board voted to
institute the particular action or to adopt a standard
foreclosure policy. Therefore, because Gibson has not
shown by an inspection of the record in the prior fore-
closure action that the final judgment is ‘‘entirely
invalid,’’ that judgment ‘‘is invulnerable to indirect
assaults upon it.’’ (Emphasis omitted; internal quotation
marks omitted.) Id., 771. ‘‘The reason for the rule against
collateral attack is well stated in these words: The law
aims to invest judicial transactions with the utmost
permanency consistent with justice. . . . Public policy
requires that a term be put to litigation and that judg-
ments, as solemn records upon which valuable rights
rest, should not lightly be disturbed or overthrown.
. . . [T]he law has established appropriate proceedings
to which a judgment party may always resort when
[s]he deems [herself] wronged by the court’s decision.
. . . If [s]he omits or neglects to test the soundness of
the judgment by these or other direct methods available
for that purpose, [s]he is in no position to urge its
defective or erroneous character when it is pleaded
or produced in evidence against [her] in subsequent
proceedings.’’ (Internal quotation marks omitted.) Id.
   Having determined that the lack of subject matter
jurisdiction in the prior foreclosure action is not entirely
obvious, we examine the ‘‘critical considerations,’’ namely,
‘‘whether the complaining party had the opportunity to
litigate the question of jurisdiction in the original action,
and, if [s]he did have such an opportunity, whether there
are strong policy reasons for giving [her] a second oppor-
tunity to do so.’’ (Internal quotation marks omitted.)
Id., 772.
   Gibson had notice of the prior foreclosure action and
had an opportunity to litigate the issue of subject matter
jurisdiction in that action. As Gibson alleged in her
complaint, Jefferson Woods recorded a lis pendens on
the property in the Branford land records on February
6, 2015, and on May 26, 2016, she recorded in the Bran-
ford land records the interest in the mortgage and note
that Blassingdale had assigned to her. When Gibson
recorded her interest five days before the law days were
set to run in the prior foreclosure action, she was placed
on constructive notice of the then pending prior foreclo-
sure action. ‘‘[A] notice of lis pendens . . . when prop-
erly recorded, warns third parties, such as prospective
purchasers, that the title to the property is in litigation;
[t]he doctrine underlying lis pendens is that a person
who deals with property while it is in litigation does
so at [her] peril . . . . An encumbrance is a burden on
the title and, as such, impedes its transfer. . . . The
sole purpose of the lis pendens in such an action is to
give constructive notice to persons who may subse-
quently acquire an interest in the property, and cause
them to be bound by the proceedings.’’ (Citations omit-
ted; internal quotation marks omitted.) Ghent v. Mead-
owhaven Condominium, Inc., supra, 77 Conn. App.
284–85; see General Statutes § 52-325 (a) (notice of lis
pendens from time of recording provides ‘‘notice to any
person thereafter acquiring any interest in the property
of the pendency of the action; and each person whose
conveyance or encumbrance is subsequently executed
or subsequently recorded or whose interest is thereafter
obtained . . . shall be deemed to be a subsequent pur-
chaser or encumbrancer, and shall be bound by all
proceedings taken after the recording of such notice,
to the same extent as if [s]he were made a party to the
action’’ (emphasis added)); see also Goldberg v. Parker,
87 Conn. 99, 108, 87 A. 555 (1913). Despite having con-
structive notice that her assigned interest in the mort-
gage note was subject to the outcome of the then pend-
ing prior foreclosure action, Gibson did not file any
motion attacking the jurisdiction of the trial court in
the prior foreclosure action
   Moreover, no strong policy reasons exist for provid-
ing Gibson a second opportunity to litigate the issue.3
Rather, there are strong policy reasons supporting the
finality of foreclosure judgments. See, e.g., Barclays
Bank of New York v. Ivler, supra, 20 Conn. App. 166–67.
Moreover, we ‘‘are . . . [unaware] of any strong policy
reason to allow [an] otherwise disfavored collateral
attack on [a] foreclosure judgment.’’ Bank of New York
Mellon v. Tope, 202 Conn. App. 540, 552, 246 A.3d 4,
cert. granted, 336 Conn. 950, 251 A.3d 618 (2021). For
the foregoing reasons, we determine that exceptional
circumstances do not exist to permit a collateral attack
on the jurisdiction of the trial court in the prior foreclo-
sure action.
  When Gibson commenced the present action in 2019,
she was not entitled to enforce the mortgage that had
been extinguished in 2016. See Property Asset Manage-
ment, Inc. v. Lazarte, 163 Conn. App. 737, 746, 138 A.3d
290 (2016) (‘‘[g]enerally, in order to have standing to
bring a foreclosure action the plaintiff must, at the time
the action is commenced, be entitled to enforce the
promissory note that is secured by the property’’
(emphasis omitted; internal quotation marks omitted)).
Accordingly, we conclude that the court properly dis-
missed count one of the complaint for lack of standing.
                                    II
  Gibson next claims that the court improperly granted
Jefferson Woods’ motion to dismiss the unjust enrich-
ment count of her complaint on the ground that she
lacked standing to maintain such a claim. We disagree.
  ‘‘Plaintiffs seeking recovery for unjust enrichment
must prove (1) that the defendants were benefited, (2)
that the defendants unjustly did not pay the plaintiffs
for the benefits, and (3) that the failure of payment was
to the plaintiffs’ detriment. . . . This doctrine is based
upon the principle that one should not be permitted
unjustly to enrich himself at the expense of another
but should be required to make restitution of or for
property received, retained or appropriated.’’ (Internal
quotation marks omitted.) Schirmer v. Souza, 126
Conn. App. 759, 763, 12 A.3d 1048 (2011).
  In the second count of her complaint, Gibson alleged
that the judgment in the prior foreclosure action was
void because, in that case, Jefferson Woods had not
established that it had satisfied the jurisdictional
requirements of § 47-258 (m) (1). She alleged that Jeffer-
son Woods benefitted unjustly as a result of the judg-
ment of strict foreclosure in the prior foreclosure action
to her detriment.
   Gibson argues that the court improperly determined
that she ‘‘lacked standing to maintain an action for
unjust enrichment because her mortgage interest had
been extinguished by a statutorily sanctioned prior
strict foreclosure action, despite [Gibson’s] undisputed
factual allegations that the prior judgment relied upon
was null and void . . . the statutory jurisdictional con-
ditions precedent required by . . . § 47-258 (m) (1)
being absent.’’ As she did in her first claim in this appeal,
Gibson argues that her interest in the mortgage was
not extinguished in the prior foreclosure action because
the trial court lacked jurisdiction due to Jefferson
Woods’ failure to satisfy the jurisdictional prerequisites
of § 47-258 (m) (1). Gibson cannot prevail on this argu-
ment for the reasons we set forth in part I of this opin-
ion.4
   Gibson bases her unjust enrichment claim on the
right, title and interest in the note and mortgage Blassin-
gdale assigned to her. That mortgage, however, was
extinguished in the prior foreclosure action when title
to the property became absolute in Jefferson Woods.
See part I of this opinion. Accordingly, we conclude
that the court properly dismissed the unjust enrichment
count of the complaint for lack of standing.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
   The complaint also named as defendants the Department of Revenue
Services, Priscilla B. Taylor, Samuel Miller, Mark Williams, Samuel Kearse
and Joseph R. Pagliaro. The Department of Revenue Services, Taylor, Miller,
Williams and Kearse did not participate in this appeal.
   The present appeal was taken from the judgment of the court granting
Jefferson Woods’ motion to dismiss. Thereafter, the trial court granted
Pagliaro’s motion to dismiss, which raised arguments similar to those raised
in Jefferson Woods’ motion. No appeal was taken from that ruling. Gibson’s
appellate brief, however, raises claims as to both rulings, and Pagliaro filed
a responsive appellate brief defending the merits of the ruling.
   This court lacks jurisdiction to review the ruling granting Pagliaro’s motion
to dismiss. See Practice Book § 61-9 (‘‘[s]hould the trial court, subsequent
to the filing of a pending appeal, make a decision that the appellant desires
to have reviewed, the appellant shall file an amended appeal within twenty
days from the issuance of notice of the decision’’); see also Juliano v.
Juliano, 96 Conn. App. 381, 386, 900 A.2d 557, cert. denied, 280 Conn. 921,
908 A.2d 544 (2006). We note, however, that in granting Pagliaro’s motion
to dismiss, the court explained that it was doing so ‘‘[o]n the same bases
as set forth in the decision addressing [the] motion to dismiss [of Jeffer-
son Woods].’’
   2
     General Statutes § 47-258 (m) (1) provides: ‘‘An association may not
commence an action to foreclose a lien on a unit under this section unless:
(A) The unit owner, at the time the action is commenced, owes a sum equal
to at least two months of common expense assessments based on the
periodic budget last adopted by the association pursuant to subsection (a)
of section 47-257; (B) the association has made a demand for payment in
a record and has simultaneously provided a copy of such record to the
holder of a security interest described in subdivision (2) of subsection (b)
of this section; and (C) the executive board has either voted to commence
a foreclosure action specifically against that unit or has adopted a standard
policy that provides for foreclosure against that unit.’’
   3
     The policy reasons that are examined when determining whether to give
a plaintiff a second bite at the apple include ‘‘whether the litigation is a
collateral or direct attack on the judgment, whether the parties consented
to the jurisdiction originally, the age of the original judgment, whether the
parties had an opportunity originally to contest jurisdiction, the prevention
of a miscarriage of justice, whether the subject matter is so far beyond the
jurisdiction of the court as to constitute an abuse of authority, and the
desirability of the finality of judgments.’’ (Internal quotation marks omitted.)
Sousa v. Sousa, supra, 322 Conn. 784.
   4
     Jefferson Woods relies on Hudson House Condominium Assn., Inc. v.
Brooks, 223 Conn. 610, 611 A.2d 862 (1992) (Hudson) to argue that Gibson
lacks standing to pursue her unjust enrichment claim because the mortgage
was extinguished by function of a statutory enactment.
   This reliance on Hudson to argue a lack of standing is misplaced. In
Hudson, our Supreme Court addressed the merits of the plaintiff’s claim
and held that the defendant could not be unjustly enriched by the clear
statutory enactment of § 47-258. Id., 615. ‘‘The question of standing does
not involve an inquiry into the merits of the case.’’ (Internal quotation marks
omitted.) State v. Iban C., 275 Conn. 624, 664, 881 A.2d 1005 (2005).